                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                    Judge M. Casey Rodgers
 Hensley, 7:20cv093                           Magistrate Judge Gary R. Jones
 Sloan, 7:20cv001
 Wayman, 7:20cv149


                                      ORDER

      This Order relates to the issue of consolidation of the above-captioned Group

B cases that have not been set for trial. Plaintiffs support consolidation of all three

cases for trial. See ECF No. 1829. Defendants oppose it. See ECF No. 1830. On

full consideration, the Court finds that consolidation for trial of the Group B

Bellwether cases of Hensley, Sloan, and Wayman (collectively, “HSW”) is

warranted.

I.    Legal Standard

      Under Federal Rule of Civil Procedure 42(a), a district court may consolidate

multiple cases involving “common question[s] of law or fact” for trial. A court has

broad discretion to determine whether and to what extent consolidation is

appropriate. See Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1313 (11th Cir.

2017). In exercising that discretion, the court must consider the following factors:
                                                                                       Page 2 of 5


(1) whether the specific risks of prejudice and possible confusion are overborne by

the risk of inconsistent adjudications of common factual and legal issues; (2) the

burden on parties, witnesses and available judicial resources posed by multiple

lawsuits; (3) the length of time required to conclude multiple suits as against a single

one; and (4) the relative expense to all concerned of the single-trial, multiple­trial

alternatives. Id. “A joint trial is appropriate where there is clearly substantial

overlap in the issues, facts, evidence, and witnesses required for claims against

multiple defendants.”1 Id. at 1314. While considerations of prejudice to a party or

the likelihood of jury confusion may be sufficient to deny consolidation, the court

should also determine whether those risks “can be alleviated by utilizing cautionary

[jury] instructions” and “controlling the manner in which [the parties’ claims and

defenses] are submitted to the jury for deliberation.” Id. at 1313-14. In the Eleventh

Circuit, district courts are “urged to make good use of Rule 42(a) in order to expedite

the trial and eliminate unnecessary repetition and confusion.” Id. at 1314.

II.    Discussion

       The Court has carefully considered the above standard in light of the parties’

arguments and finds that the efficiencies to be gained by consolidation of Hensley,


       1
         As observed by the Fourth Circuit, “[c]onsolidation does not alter the basic standard
of care required of manufacturers, and its benefits would seem to run to both plaintiffs and
defendants. It is not the tool itself, but how it is utilized.” See Campbell v. Boston Sci. Corp.,
882 F.3d 70, 76 (4th Cir. 2018).
                                                                                           Page 3 of 5


Sloan, and Wayman’s cases for trial outweigh any potential prejudice to Defendants

or potential risk of jury confusion, given the substantial overlap in the issues, facts,

witnesses, and other evidence.2 Based on its experience with the consolidated trial

for Luke Estes, Stephen Hacker, and Lewis Keefer (collectively, “EHK”) and after

presiding over two individual trials (Dustin McCombs and Lloyd Baker), the Court

readily concludes that the vast majority of the parties’ trial presentations

overwhelmingly feature liability evidence common to all plaintiffs in the litigation.3

“Although each plaintiff’s proof of causation [will be] necessarily [individualized

and] different, generally differences in causation are not enough, standing alone, to

bar consolidation of products liability claims.” See Eghnayem, 873 F.3d at 1314.

To the extent any risk of prejudice or juror confusion remains, it will be ameliorated

through prudent trial management and the use of carefully crafted jury instructions.

       The Court is unpersuaded by Defendants’ arguments that differences in the

state law applicable to each Plaintiff’s claims make consolidation inappropriate.4


       2
         The Court rejects out of hand Defendants’ argument that consolidation is inappropriate
due to “the likelihood of cumulative testimony over a period of weeks before the Defendants can
begin to put on a case.” See ECF No. 1830 at 10-11.
       3
         Based on this experience, the Court agrees that having numerous experts “testifying to
substantially similar, partially overlapping opinions in each of these [three] trials” would result in
“this Court ... be[ing] subjected to something akin to a judicial Groundhog Day.” See Fisher v.
Ciba Specialty Chems. Corp., 245 F.R.D. 539,543 (S.D. Ala. 2007).
       4
         The parties have agreed that Arkansas law governs Hensley’s claims, Kentucky law
governs Sloan’s claims, and Colorado law governs Wayman’s claims. See ECF No. 1829 at 4 n.3;
ECF No. 1830 at 2.
                                                                                   Page 4 of 5


For one, nearly all of the differences identified by Defendants—namely, the issues

of apportionment of fault to the Army, negligence per se based on the violation of

federal regulations, privity for warranty claims, 5 and the admissibility of evidence

of Defendants’ net worth and financial condition—were present in EHK and were

managed through appropriately tailored instructions and verdict forms. See also In

re 3M Combat Arms Earplug Prods. Liab. Litig., No. 3:19-md-2885, 2021 WL

1088433, at *3 (N.D. Fla. Mar. 22, 2021) (excluding evidence of 3M’s financial

condition in EHK because it “is explicitly prohibited under Kentucky law” and

“inadmissible under Georgia law pursuant to Rule 403”). 6 There is no reason why

the same cannot be accomplished in HSW. Similarly, the jury may be clearly

instructed on any differences in the applicable legal standard for punitive damages.

See In re Syngenta AG MIR 162 Corn Litig., No. 14-md-2591, 2017 WL 2876767,

at *2 (D. Kan. July 6, 2017) (“Syngenta notes that those states’ law differ with


       5
         Defendants assert that Kentucky does not require privity of contract for warranty
claims. See ECF No. 1830 at 4. The Court notes that this is directly contrary to Defendants’
position in Hacker. See Defs.’ Motion for Summary Judgment at 22, Hacker v. 3M, 7:20-cv-
131 (N.D. Fla. Jan. 16, 2021), ECF No. 51 (“Under Kentucky law, claims for breach of
express and implied warranty require direct privity of contract.”). There, the Court agreed
with Defendants and granted their motion for summary judgment on Hacker’s breach of
warranty claims due to lack of privity. See Order at 8-11, Hacker v. 3M, 7:20-cv-131 (N.D.
Fla. Feb. 4, 2021), ECF No. 73.
       6
         Like Georgia’s Evidence Code, see In re 3M, 2021 WL 1088433, at *2 (citing
Chrysler Grp., LLC v. Walden, 812 S.E.2d 244 (Ga. 2018)), Arkansas’ Uniform Rules of
Evidence “are based upon the federal rules of evidence and therefore cases interpreting the
federal rules are helpful in analysis of the Arkansas rules.” See Smithey v. State, 602 S.W.2d
676,680 (Ark. 1980). Arkansas Uniform Rule of Evidence 403 closely tracks Federal Rule of
Evidence 403.
                                                                           Page 5 of 5


respect to . . . the standard for punitive damages . . . . The Court is confident,

however, that the jury may be clearly instructed on any such differences that affect

their deliberations.”).

      Accordingly, Case Nos. 7:20cv093 (Marcus Hensley), 7:20cv00l (Ronald

Sloan), and 7:20cv149 (William Wayman) will be consolidated for trial in January

2022. An order setting trial will follow separately.

      SO ORDERED, on this 2nd day of July, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
